Citation Nr: 1551019	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to higher ratings for a right knee disability (currently rated 30 percent for instability and 10 percent for arthritis), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri RO.  The claims file is now in the jurisdiction of the New Orleans, Louisiana RO.  In an August 2014 decision, the Board denied an increased rating for right knee instability and granted a separate 10 percent rating for right knee arthritis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 order, the Court granted a June 2015 Joint Motion for Partial Remand requesting that the Board's decision be vacated, in part, and remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2015 Joint Motion for Partial Remand and subsequent Court order, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the matter of an increased rating for right knee disability, the most recent VA examination took place in November 2012 (approximately three years ago).  The Veteran has reported that his right knee is painful and gives way and that he regularly uses a walker, wheelchair, and/or scooter for mobility due to the knee being weak and unstable.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current right knee symptoms.  Notably, he asserts the impact of the right knee disability on the Veteran's daily activity functioning is not adequately described on the previous examination.  A contemporaneous examination is indicated.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, the Joint Motion for Partial Remand found that entitlement to a TDIU rating is raised by the record.  The matter of entitlement to a TDIU rating has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Finally, records of any outstanding VA treatment the Veteran may have received for the right knee disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940 (formal application for a TDIU) for him to complete and return.

2.  Send the Veteran a notice letter, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), addressing the criteria for establishing entitlement to TDIU, with information about the evidence needed to substantiate the claim, the relative duties of the Veteran and VA in obtaining such evidence, and VA's practices in assigning effective dates for such evaluations.

3.  After obtaining any necessary information/authorization from the Veteran, take the appropriate steps to obtain documentation concerning the Veteran's reported disability retirement (due to his service-connected knee) from his former employer, the railroad (per his report to the 2009 examiner).

4.  Please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran has received for the right knee disability.  Ask the Veteran to identify all providers of private evaluation and/or treatment he has received for right knee disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  Secure for association with the record the complete clinical records outstanding from all providers identified.

5.  When the development requested above is completed, the AOJ should arrange for an appropriate examination to ascertain:

a. The current severity of his right knee disability; and 

b. The functional impairment caused by his right knee disability as such impairment relates to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner should consider and address as necessary the evidence indicating that the Veteran needs to use a walker or wheelchair for mobility due to his right knee being weak and unstable.

The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

6.  The AOJ should refer the claims for a higher rating for service-connected right knee disabilities and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. §§ 3.321(b) and 4.16(b).

7.  The AOJ should then re-adjudicate the increased rating claim on appeal, to include the claim for a TDIU that was raised as part of the claim for higher ratings for right knee DJD.  If any aspect of the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




